PER CURIAM.
This is an appeal by a permit applicant, William R. Cullen, from a final order of the Florida Department of Environmental Regulation denying a permit to construct a marina in Key Largo. We affirm.
First, we find no merit in Cullen’s contention that the recommended order of the hearing officer is legally insufficient because of an alleged failure to set forth specific findings of fact on violations of water quality standards in Cullen’s proposed marina project. To the contrary, such findings are found in the appendix to the recommended order wherein the hearing officer specifically accepted certain findings of facts proposed by the opponents to the permit application as to violations of water quality standards for nutrients, heavy metals, biological integrity, turbity, ambient water quality, and oil. We further conclude that the findings of fact in the recommended order are not, as urged, conflicting, incomplete or confusing. See Inverness Convalescent Center v. Department of Health & Rehabilitative Servs., 512 So.2d 1011, 1015 (Fla. 1st DCA 1987).
Second, we find no merit in Cullen’s contention that the final order violates Section 403.92, Florida Statutes (1989). To the contrary, the final order contains, as required “an explanation by the department of the reasons for denial [of the permit],” namely, that Cullen had failed to provide assurance that water quality standards would not be violated by the project based on the water quality violations found by the hearing officer. . Moreover, the order further contains, as required, “an explanation, in general terms, of what changes, if any, in the permit application are necessary in order for the department to approve the proposed project, namely, that a significant reconfiguration of the project design was necessary to clear up the water quality violations in the marina project as found by the hearing officer if, indeed, this project was permittable at all, particularly with respect to the difficult problems with biological integrity. Compare 1800 Atlantic Developers v. Department of Envtl. Regulation, 552 So.2d 946, 954 (Fla. 1st DCA 1989), rev. denied, 562 So.2d 345 (Fla.1990).
Affirmed.